Citation Nr: 0625655	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  06-16 021	)	DATE
	)
	)

THE ISSUE

Whether a September 8, 1964, decision of the Board of 
Veterans' Appeals (Board) that denied entitlement to service 
connection for macular degeneration of the eyes, to include 
as secondary to service-connected malaria or medication for 
malaria, should be revised or reversed on the basis of clear 
and unmistakable error.  

(The issue of an effective date earlier than April 18, 2001, 
for the grant of service connection for posterior pole 
disease and retinal degeneration with central scotoma due to 
quinine toxicity is the subject of a separate Board 
decision.)  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel




INTRODUCTION

The moving party, a veteran, had active military service from 
December 1942 to February 1946.  

This matter is currently before the Board on motion by the 
moving party's representative for revision or reversal on the 
grounds of clear and unmistakable error (CUE) in a September 
8, 1964, decision of the Board that denied entitlement to 
service connection for macular degeneration of the eyes, to 
include as secondary to service-connected malaria or 
medication for malaria.  

In a May 2006 letter to the moving party, with a copy to his 
representative, the Board acknowledged the CUE motion and 
advised the moving party and his representative to review the 
rules relating to such matters found at 38 U.S.C.A. § 7111 
and 38 C.F.R. §§ 20.1400-1411.  The moving party's 
representative was further advised by separate letter, also 
in May 2006, of the opportunity to file a relevant response, 
including a request to review the claims file prior to filing 
a further response, within 30 days.  


FINDINGS OF FACT

1.  On September 8, 1964, the Board issued a decision denying 
the moving party service connection for macular degeneration 
of the eyes, to include as secondary to service-connected 
malaria or to medication for malaria.  

2.  The moving party has failed to clearly and specifically 
set forth any alleged errors of fact or law in the September 
8, 1964, Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  




CONCLUSION OF LAW

The claim of CUE in a September 8, 1964, Board decision, in 
which the Board denied the veteran's claim for service 
connection for macular degeneration of the eyes, to include 
as secondary to service-connected malaria or to medication 
for malaria, is not valid.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400-20.1411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2005).  To implement the provisions 
of the law, VA promulgated regulations published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include enhanced duties to notify 
and assist claimants for VA benefits.

Given the law by which CUE motions are adjudged, the Board 
notes that the duties to notify and assist imposed by the 
VCAA are not applicable.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001).  As noted in Livesay, allegations of clear 
and unmistakable error are not conventional appeals, but are 
instead requests for revision of previous decisions.  A claim 
or motion based on CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a prior final decision.  
Livesay, 15 Vet. App. at 178-179.  Moreover, that litigant 
has the burden of establishing such error on the basis of the 
evidence then of record.  Id.  

II.  Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board, at 38 C.F.R. Part 20 (2005).  Rule 1403 of the Rules 
of Practice, found at 38 C.F.R. § 20.1403, relates to what 
constitutes CUE.  

Clear and unmistakable error is a very 
specific and rare kind of error.  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
Generally, either the correct facts, as 
they were known at the time, were not 
before the Board, or the statutory and 
regulatory provisions extant at the time 
were incorrectly applied. . . Review for 
clear and unmistakable error in a prior 
Board decision must be based on the 
record and the law that existed when that 
decision was made.  

38 C.F.R. § 20.1403.  To warrant revision of a Board decision 
on the grounds of clear and unmistakable error, there must 
have been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. § 
20.1403(c).  

Rule 1403 offers the following examples of situations that 
are not clear and unmistakable error -- (1) Changed 
diagnosis--A new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision; (2) Duty to assist-
-The Secretary's failure to fulfill the duty to assist; (3) 
Evaluation of evidence--A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).

A motion for revision of a Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran, the name of the moving party if other than the 
veteran, the applicable Department of Veterans Affairs file 
number, and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions, which fail to comply with the requirements set forth 
in this paragraph, shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404(a).

A motion must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and an explanation of why the result would have 
been manifestly different but for the alleged error.  Non-
specific allegations of failure to follow regulations, 
failure to give due process, failure to apply the benefit-of-
the-doubt or any other general, non-specific allegations of 
error, are insufficient to satisfy the requirement of the 
previous sentence.  Motions which fail to comply with these 
requirements shall be dismissed without prejudice to refiling 
under this subpart.  38 C.F.R. § 20.1404(b).  

In this case, the moving party's motion, through his 
representative, reflects the argument that the Board failed 
to apply C.F.R. § 3.303(a) (principles relating to service 
connection) in deciding the moving party's appeal in 
September 1964, and that but for the Board's failure, service 
connection would have been granted.  Likewise, the moving 
party has alleged that the Board did not consider 38 C.F.R. 
§ 3.102 (reasonable doubt) in deciding his appeal.  In this 
regard, the moving party contends that the evidence of record 
at the time of the September 8, 1964, decision, was 
sufficient to warranted a granting of his claim under 38 
C.F.R. § 3.102.  The Board notes that at the time of the 
September 8, 1964, Board decision, there were medical 
opinions both for and against the moving party's claim.  

Here, the Board finds that the moving party has failed to 
cite to specific errors of fact or law with regard to the 
September 8, 1964, decision.  Rather, the moving party has 
merely questioned the Board's application of 38 C.F.R. 
§ 3.102 and/or § 3.303(a), or lack thereof, with regard to 
his claim.  As noted above, per 38 C.F.R. § 20.1404(b), non-
specific allegations of failure to follow regulations or 
failure to apply the benefit-of-the-doubt or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the motion requirement.  Otherwise, any implied 
argument that the evidence of record at the time of the 
September 8, 1964, decision supported a finding that the 
moving party's macular degeneration was service related 
either directly or on a secondary basis, is no more than a 
disagreement as to how the evidence was weighed and evaluated 
by the Board.  Such an argument of error can never constitute 
clear and unmistakable error.  See 38 C.F.R. § 20.1403(d).  

The Board also notes that a report of August 2001 VA 
examination reflects the examiner's opinion that the current 
medical establishment had accepted that both chloroquine and 
hydroxychloroquine could cause retinal degeneration.  
However, as the examiner's opinion regarding the current 
acceptance of chloroquine as a cause of retinal degeneration 
was not of record at the time of the September 8, 1964, 
decision, it may not now be considered in determining whether 
the Board committed CUE in that decision.  

In short, the moving party has failed to clearly and 
specifically set forth alleged errors of fact or law in the 
September 8, 1964, Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error.  The Board 
must emphasize that, in a CUE motion, it is incumbent upon 
the moving party to set forth clearly and specifically the 
alleged CUE, and non-specific allegations of a failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement.  See 38 C.F.R. § 
20.1403.  Accordingly, in view of the fact that the moving 
party has failed to comply with 38 C.F.R. § 20.1404(b) in his 
attempt to revise or reverse the September 8, 1964, Board 
decision on the basis of clear and unmistakable error, the 
Board has no alternative but to dismiss his motion for CUE 
without prejudice to refiling.  




ORDER

The motion to revise or reverse a September 8, 1964, decision 
of the Board that denied the veteran's claim for service 
connection for macular degeneration of the eyes, to include 
as secondary to service-connected malaria or medication for 
malaria, is dismissed without prejudice to refiling.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



